Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered.  Applicant has amended claims 1 and 13 to include  “wherein in a region at a distance ranging from 0.1t to 0.85t of a thickness (t) of the light-scattering layer from the planarization layer, a degree of uniformity of element-specific intensity is at least 85%” which had been indicated allowable subject matter in the last Office Action in claim 11, which has been cancelled by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


  



Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwaya et al (US 2017/0107344 A1)(“Iwaya”).
                      Iwaya discloses method including  forming on a light extraction substrate, as Iwaya discloses a light diffusing barrier film including a functional layer (para. 0016),  of an OLED, as Iwaya discloses an electroluminescent device including the film (par. 0002), which it is well known in the art can include an organic electroluminescent device, and an optical adjustment layer (para. 0058),   including
Forming on a base substrate, as Iwaya discloses the base is a support (para. 0026) which is a resin (para. 0020), and may be in a roll, which is a disclosure of a flexible substrate
       A porous light scattering layer on the substrate including a first material having holes  therein, as Iwaya discloses a light functional layer (para. 0016)  which is a diffusing layer with roughness profile 
height of 5nm to 100 nm (para. 0016), and the surface layer is opposite the base (para. 0016), 
A planarization layer on the light scattering layer including a second material
And a plurality of scattering structures including the second material including a second material infiltrated from the planarization layer, as Iwaya discloses an antistatic layer, for example (para. 0036), which is a disclosure of a second or different material, and Iwaya also discloses a smoothing layer which is on the barrier film to reduce the unevenness of the film (para. 0003-0004) and  does not include particles (para. 0094)  material  filling at least 5% of the volume of the holes, as the smoothing of the unevenness would include filling a portion of the holes, which one of ordinary skill in the art would be able to determine by routing optimization (MPEP 2144.05).
The scattering structures has voids therein, as Iwaya discloses particles which are hollow particles (para. 0055) within the resin, which is a disclosure of voids in the optical or light scattering layer, the particles may include silica particles (para. 0055) or titanium oxide particles (para. 0056).  With respect to infiltrating, Iwaya discloses a plurality of scattering structures including the second material including a second material infiltrated from the planarization layer, as Iwaya discloses an antistatic layer, for example (para. 0036), which is a disclosure of a second or different material, and Iwaya also discloses a smoothing layer which is on the barrier film to reduce the unevenness of the film (para. 0003-0004) and  does not include particles (para. 0094)  material  filling at least 5% of the volume of the holes, as the smoothing of the unevenness would include filling a portion of the holes, which one of ordinary skill in the art would be able to determine by routing optimization (MPEP 2144.05).


Allowable Subject Matter
Claims 1-10 and 12-13 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895